Citation Nr: 0125472	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-00 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to special monthly compensation on the basis of 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel



INTRODUCTION

The appellant served on active duty from April 1980 to March 
1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia has been 
rated as 100 percent disabling effective since May 31, 1993.

2.  The veteran has a single service connected disability 
ratable at 100 percent disabling, but his service-connected 
schizophrenia does not restrict him to his dwelling or 
immediate premises.


CONCLUSION OF LAW

The criteria for special monthly compensation based on being 
housebound have not been met.  38 U.S.C.A. § 1114(s) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.350(i) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for agoraphobia with panic 
attacks from March 30, 1984.  In an August 1994 rating 
decision the disability was recharacterized as chronic 
schizophrenia and a 100 percent evaluation was assigned from 
May 31, 1993.  This appeal stems from an October 1998 rating 
decision that denied special monthly compensation (SMC) on 
account of being housebound (HB).

In his November 1998 Notice of Disagreement (NOD), the 
veteran alleged that he experiences recurring panic attacks 
and, therefore, needs to remain at home or under supervision 
at all times.  Whereas in his January 1999 Substantive Appeal 
(on VA Form 9), he contended that his panic disorder only 
sometimes confines him to his immediate dwelling.  He said, 
though, that even when out and about he does not like to 
leave the area where he lives unless he is going to the 
VA Medical Center (VAMC) for treatment.  He said that he is 
unable to drive a car for any long distances.  And in another 
statement received in August 1999, he clarified that he does 
not require the aid and attendance (A&A) of another person 
and, therefore, is not claiming that benefit.  He reiterated 
that he is claiming, instead, that he is housebound because 
of his agoraphobia and a panic disorder.  He said that 
sometimes he is scared to go some places because of his 
agoraphobia.  But he also acknowledged that he manages to get 
out of his house to take care of his immediate affairs, such 
as going to the VAM Center for treatment, to church and to 
the grocery store.  When he went to a new place he sometimes 
had panic attacks.  In a statement submitted more recently in 
June 2000, he claimed that he is confined to his dwelling 
because of his fear of experiencing a panic attack.  And in 
November 2000, he alleged that he is unable to drive, that he 
does not leave his house very often, that he does not go out, 
and that he has not taught college in 5 years.  He also 
reportedly has left groceries in the grocery store aisle to 
spoil.  He said that he no longer goes to church.

Special monthly compensation-which is compensation in 
addition to that which the veteran otherwise receives for his 
service-connected disability, may be paid if he has a single 
service-connected disability rated as 100 percent disabling 
and either:  (1) has additional service-connected disability 
or disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability rating and 
involving different anatomical segments or bodily systems; 
or (2) is permanently housebound by reason of his service-
connected disabilities.  Permanently housebound means he is 
substantially confined, as a direct result of his service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his life.  
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2001).

As he already has acknowledged, the veteran does not need the 
aid and attendance of another person, so the additional 
criteria for special monthly compensation on that basis do 
not have to be considered.

There has been a significant change in the law during the 
pendency of this appeal, however, with the enactment of the 
Veterans Claims Assistance Act of 2000 (the "VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant of information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to claims filed on or after the date of its 
enactment, November 9, 2000, or to those claims filed before 
the date of its enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties required by this law have 
been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of the 
October 1998 rating decision, the Statement of the Case, the 
Supplemental Statements of the Case issued during the 
pendency of this appeal, and the Board's July 2000 Remand, 
the appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for special monthly compensation.  In 
May 2001, the RO issued a rating decision that confirmed 
and continued the 100 percent evaluation for schizophrenia.  
As part of the notice to the appellant of that action, the RO 
also apprised him of the VCAA and its legal implications.  
Thus, VA has no remaining duty to inform him that additional 
information or evidence is needed to substantiate his 
allegations.

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim also has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  In fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center.  Some of that evidence 
was previously of record.  And in the July 2000 Remand, the 
Board instructed the RO to obtain all of the remaining VA 
Medical Center inpatient and outpatient treatment records.  
This was accomplished by the RO prior to returning the appeal 
to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran has not referenced any unobtained evidence that might 
aid in substantiating his claim or that might be pertinent to 
the bases of the denial of his claim.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in September 1998.  In compliance 
with the Board's Remand instructions, the appellant was 
afforded another VA examination in August 2000.  The 
appellant complained that this examination was inadequate and 
at his request, was afforded another VA examination in 
January 2001 with a different examiner.  The examinations 
specifically addressed the dispositive question of whether he 
is housebound.  Therefore, there is no additional examination 
necessary and this duty owed him has been met, too.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The veteran's schizophrenia, rated as 100 percent disabling 
since May 31, 1993, is his only service connected disability.  
And only functional impairment associated with that 
condition-and that condition, alone, may be considered in 
support of his claim for special monthly compensation.  See, 
e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998).  That 
is to say, the physical and mental effects of conditions that 
are not service-connected may not be considered.


While evaluation of a service-connected disability requires 
review of the appellant's entire medical history, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue (in this 
case special monthly compensation), the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse than evaluated 
in that he is confined to the household.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

The appellant was admitted to the VA Medical Center in 
February 1998 because he was hearing voices that told him to 
hurt his wife.  Although he was diagnosed with schizophrenia, 
he was said to be quite a functional person.  He was teaching 
Japanese part-time at a Community College.  Discharge 
diagnoses were schizophrenia and depression.  He was re-
admitted in June 1998 and again treated for depression and 
schizophrenia.

A VA examination was conducted in September 1998.  The 
veteran reported having phobic responses to driving on the 
Interstate and across bridges.  He also reported experiencing 
periodic panic attacks.  According to him, his anxiety was 
ongoing and severe, although his psychotic symptoms were in 
remission.  He said that he preferred being alone, but was 
not a loner and had a few friends.  After psychiatric 
evaluation the diagnoses were schizophrenia, dysthymic 
disorder, panic disorder without agoraphobia, and situational 
type specific phobia (i.e. bridges, Interstate).


R. J., a licensed psychologist from the VA Medical Center 
submitted a letter on the appellant's behalf in April 1999.  
The appellant had asked for a letter to support his 
contention that he was entitled to special monthly 
compensation for being confined to his dwelling.  The 
appellant maintained that he was unable to leave the 
Shreveport area, but did not deny that he could leave his 
house to take care of his affairs in the immediate Shreveport 
area.  The psychologist wrote that he had conducted the 
compensation and pension examination on the appellant in 
September 1998, resulting in diagnoses of schizophrenia, 
dysthymic disorder, panic disorder without agoraphobia, and 
situational type specific phobia (i.e. bridges, Interstate).  
Those diagnoses were continued.  The veteran appeared to be 
unable to travel outside of the Shreveport area based on his 
psychiatric history and the results of his September 1998 
examination since, for example, traveling to New Orleans by 
automobile or airplane would expose him to situations that 
could cause panic attacks-thereby endangering himself and 
others.

In June 1999, the veteran again was re-admitted to the VA 
Medical Center complaining of hearing voices.  He was treated 
for schizophrenia.

In August 1999, the appellant submitted copies of articles 
that defined and discussed agoraphobia.

In March 2000, the veteran was re-admitted to the VA Medical 
Center for treatment of depression and suicidal ideation.  He 
was treated for bereavement secondary to the memory of his 
wife who had committed suicide 6-weeks prior and for stable 
schizophrenia.

In May 2000 VA Medical Center records, the appellant 
expressed fears of going outside his home.  He described 
panic attacks.  On June 12, 2000 at 8:43 a.m., the appellant 
called the VA Medical Center complaining of congestion.  His 
call was referred to a telecare nurse.  At 9:55 a.m., the 
appellant called back and stated that he was not going to 
wait around the house all day for the nurse to call him back 
and that he would come to the emergency room.  He declined to 
hear the explanation regarding the large volume of calls that 
day.  At 11:35 a.m., his call was returned by the telecare 
nurse.  The woman who answered the phone identified herself 
as the appellant's sister and stated that he was not at home.  
The next entry in the record is for the next day.

A VA examination was conducted in August 2000.  The appellant 
reported panic attacks that occurred 10-15 times per week.  
They lasted a few minutes and mainly occurred when he left 
his house or anticipated leaving his house.  He did not feel 
comfortable leaving his house much and felt panicky when he 
did.  His usual routine was to get up at 5:30 am and then go 
back to bed until 8:00 am when he got up for good.  He fed 
his dog, cooked breakfast, cleaned the house and spent much 
of the day watching television and napping.  He did more 
before his wife died.  He had a girlfriend that drove for 
him, as he did not feel comfortable driving himself.  He went 
out to dinner once a week.  He would occasionally go to a 
movie with his girlfriend, but felt anxious the entire time 
and unable to concentrate on the film.  He often felt panicky 
in the grocery store and would leave groceries in the aisle 
and go home.  He felt somewhat panicky in church but could 
usually remain there.  The examiner summarized that the 
appellant reported more panic attacks when he left or 
contemplated leaving the house.  He restricted his activities 
to minimize the amount of time he spent out of the house.  
However, he did go to church and dinner weekly and did go to 
the grocery store.  He had this condition for many years, so 
it was not likely to remit quickly.

A VA examination by another examiner was conducted in January 
2001.  The examiner reviewed the claims folder, in particular 
the latest decision, the previous evaluation and all of the 
appellant's notes and inpatient/outpatient records.  The 
appellant was asked about his daily activities.  He reported 
that he rose between 7:00 and 8:00 in the morning and drank 
coffee at a café.  He stayed until about 10:30 a.m. and then 
might visit friends.  He went home to fix his lunch and eat.  
After lunch he would go to visit 3-4 friends and then return 
to the café and drink soda and eat until about 10:00 p.m.  He 
went to the café because he enjoyed being around people.  He 
would go home to bed and do the same thing the next day.  
He was visiting a prostitute about once a month.  People were 
taking advantage of him because when he would go to a bar and 
drink, people would ask him to buy them drinks until all of 
his money was gone.  The appellant indicated that he had 
overcome his panic attacks and really preferred to be around 
people.  The examiner concluded that from the appellant's 
self-report he was not having problems with agoraphobia or 
panic disorder at least in the past several months, but his 
reliability was said to be poor.  His report of spending up 
to 8 hours a day visiting with others in a café was 
inconsistent with being housebound. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against the claim that 
the appellant is permanently housebound by reason of his 
service connected schizophrenia (formerly agoraphobia with 
panic attacks) because the evidence of record does not 
demonstrate that he is substantially confined to his dwelling 
or the immediate premises.  By his own admission during most 
of the appeal period, he has been able to travel to church, 
the VA Medical Center, the grocery store, and a restaurant.  
Moreover, he also has reported going out to bars and visiting 
a prostitute.  And although there appears to be some degree 
of apprehension and anxiety related to leaving his residence, 
his admitted ability to conduct his affairs in the local 
area, in spite of that, does not amount to substantial 
confinement to his home or the premises immediately 
surrounding it.  Indeed, even the letter submitted on his 
behalf in April 1999 acknowledged his ability to still take 
care of his affairs in the local area.  That then, is not 
tantamount to a finding of housebound status because even 
though it sometimes may be difficult for him to leave his 
home, he is not housebound in fact because he is still able 
to.  We are further persuaded that in the inpatient records 
from the VA Medical Center, agoraphobia is not mentioned as a 
primary diagnosis treated during his hospitalization.  We 
found probative the note in the VA Medical Center records 
that documented he was not at home to receive a call from the 
telecare nurse.  The conclusion of the VA examiner in 2001 
that his reports were inconsistent with being housebound is 
also afforded a high degree of probative value since it was 
the result of an extensive review of the appellant's own 
statements, the evidence of record and a psychiatric 
examination.  See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the veteran, this physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician ultimately reaches).

The Board has considered the statement by a medical examiner 
that the appellant was unreliable as well as the fact that 
the appellant has retracted some of his earlier admissions of 
going out (e.g. attendance at church).  However, after 
balancing all of the evidence, we hold that the evidence that 
he is able to leave his household to conduct his personal 
affairs in the local area outweighs the appellant's assertion 
that he is substantially confined to the household.  
Accordingly, we find that the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Special monthly compensation on account being housebound is 
denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

